Citation Nr: 0702004	
Decision Date: 01/24/07    Archive Date: 01/31/07	

DOCKET NO.  04-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a shoulder injury. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a neck and back injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for a chronic lung 
disorder. 

5.  Entitlement to service connection for a disability 
manifested by reflux. 

6.  Entitlement to service connection for residuals of 
claimed asbestos exposure. 

7.  Entitlement to service connection for residuals of 
claimed radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1956 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

A review of the evidence of record reveals that additional 
due process considerations are required before the Board may 
undertake review of the claims.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) essentially stated that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefits sought by the claimant.  
Review of the claims file reveals that notice in this regard 
to date is incomplete.

In Kent, the Court essentially required VA to describe both 
specifically and affirmatively the kind of evidence required 
to constitute new and material evidence.  A review of the 
record reveals the veteran has not been provided with such 
information with regard to his request to reopen claims for 
service connection for residuals of a shoulder injury and for 
residuals of a neck and back injury.  

With regard to the claim for service connection for PTSD, the 
veteran has claimed that while serving aboard the U.S.S. 
Shangri-La (CVA-38) and the U.S.S. Vega (AF-59).  No attempt 
has been made to obtain any information with regard to the 
activities of the ships at the times the veteran was assigned 
to them.  

With regard to the claims pertaining to a chronic lung 
disorder, a disability manifested by reflux, a disability 
resulting from claimed exposure to asbestos, and a disability 
manifested by claimed exposure to radiation, the notice the 
veteran has been provided by VA does not comply with the 
requirements of the law as found by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

Based on the foregoing, the case is REMANDED for the 
following actions:

1.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to his request to reopen claims of 
service connection for residuals of a 
shoulder injury and residuals of a neck 
and back injury.  This should include 
notification of the evidence of record, 
notification of the information that is 
necessary to establish entitlement to 
service connection for those claimed 
disorders, and notice regarding the 
evidence and information necessary to 
reopen the claims.

2.  VA should also provide the veteran 
with appropriate notice that satisfies 
the requirements of the Court's holding 
in Dingess and the notification 
requirements and assistance requirements 
set forth at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (b).

3.  The veteran should be asked to 
provide more specific information with 
regard to the stressful experiences he 
has indicated he was exposed to while 
serving aboard the U.S.S. Shangri-La 
(CVA-38) and the U.S.S. Vega (AF-59), 
while serving off the coast of Vietnam.  
He should be asked to provide to the best 
of his recollection a two-month specific 
time frame in which any particularly 
stressful incident(s) occurred while 
serving aboard either or both ships.  He 
is to be informed that this information 
is critical to obtain corroboration of 
any stressful event or events, and his 
failure to provide as complete a response 
as possible may result in the denial of 
his claim for service connection for 
PTSD.  

4.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315-3802, should be 
contacted and asked to provide any 
information regarding the activities of 
the U.S.S. Shangri-La (CVA-38) and the 
U.S.S. Vega (AF-59) during the times the 
veteran indicates he was exposed to 
stressful experiences while serving 
aboard the ships.  A history or command 
chronology for each ship should be 
obtained for the time frame indicated by 
the veteran.  Any information obtained 
should be associated with the claims 
file.  If the efforts result in negative 
results, documentation to that effect 
should be placed in the claims folder.  

5.  Thereafter, if deemed advisable by 
the evidence obtained, the veteran should 
be provided with a psychiatric 
examination for the purpose of 
determining the nature and etiology of 
any psychiatric disorder present, 
including PTSD.  The examiner should note 
that he or she has reviewed the claims 
folder.  All appropriate studies and 
tests to include psychological testing, 
should be conducted.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
for the record is sufficient to produce 
PTSD; (2) whether the criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the in service stressors 
found to be established by the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.

6.  With regard to the remaining 
disabilities at issue, the veteran should 
be asked to identify in writing all 
medical providers who have treated him 
for the disorders at issue since his 
discharge from service.  After securing 
any necessary authorization from him, all 
records of the identified providers 
should be obtained and associated with 
the claims folder.  

7.  Thereafter, if deemed advisable based 
on information obtained, the veteran 
should be accorded appropriate 
examinations for the purpose of 
determining the etiology of any chronic 
lung disorder, gastrointestinal disorder, 
or disorder associated with either 
asbestos exposure and/or radiation 
exposure.  The examiner should be 
provided with the claims file for review 
and be asked to confirm in his or her 
written report that a review of the 
claims folder has been conducted.  All 
opinions should be expressed as to 
whether it is at least as likely as not 
that the veteran has any current disorder 
involving the lungs, the gastrointestinal 
system, and/or exposure to asbestos 
and/or radiation that is or are 
attributable to the veteran's active 
service.  A detailed rationale, with 
specific reference to the record, should 
be provided for any opinion expressed.  

8.  Thereafter, VA should readjudicate 
the claims being remanded based on all 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for appellate review.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives further notice.  He is hereby placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655, 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  He is 
also placed on notice that he is to provide more specific 
information with regard to any stressful experiences he had 
while serving with the Navy off the coast of Vietnam in the 
early 1960's.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



